        Case 1:20-mc-00291-SHS Document 6 Filed 12/23/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 IN RE APPLICATION OF
                                                        20-MC-291

 DIAMOND FAMILY FOUNDATION,                   ORDER GRANTING AMENDED
                            Petitioner.       APPLICATION FOR JUDICIAL
                                              ASSISTANCE PURSUANT TO 28
                                              U.S.C. § 1782




SIDNEY H. STEIN, U.S. District Judge.
    The Court having considered the Amended Ex Parte Application for Judicial
Assistance Pursuant to 28 U.S.C. § 1782 filed by Diamond Family Foundation (the
“Application”), the Court finds as follows:

   A. Applicant has met the requirements under 28 U.S.C. § 1782 for granting the
      requested judicial assistance.
   B. For purposes of the instant Application, the Court finds Applicant seeks
      documentary evidence from The Clearing House Payments Company L.L.C.
      (the “Discovery Target”), which resides or is found in the Southern District of
      New York.
   C. The documentary evidence sought through this Application is for use in a civil
      proceeding to be commenced by Applicant seeking money damages against the
      Foreign Defendant (the “Contemplated Foreign Proceeding”).
   D. Further, as a putative party in the Contemplated Foreign Proceeding, Applicant
      is an interested person within the meaning of 28 U.S.C. § 1782.
   E. The discretionary factors, as described by the United States Supreme Court in
      Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 247 (2004), weigh in favor
      of granting the requested assistance.
   F. More particularly: (1) the Discovery Target will not be a party to the proceedings
      in Switzerland and is not expected to become a party thereto; thus, the need for
      this discovery is more apparent; (2) there is no indication that the Swiss courts
      would not be receptive to U.S. federal-court judicial assistance as requested in the
      Application; (3) the Application does not conceal an attempt to circumvent Swiss
      proof-gathering restrictions; and (4) the Application, as amended, seeks
      discovery that is not unduly intrusive or burdensome as the Application requests
      evidence of the Discovery Target that is the type normally produced by corporate
      entities or persons during litigation.
       Case 1:20-mc-00291-SHS Document 6 Filed 12/23/20 Page 2 of 7




      Accordingly, IT IS HEREBY ORDERED that:

      1. The Application, as amended, is GRANTED;
      2. Any discovery taken pursuant to this Order, including related motion
         practice, shall be governed by the Federal Rules of Civil Procedure; and
      3. Applicant is authorized to issue and serve the subpoena attached to this
         Order as Exhibit A on the Discovery Target.

Dated: New York, New York
       December 23, 2020




                                          2
Case 1:20-mc-00291-SHS Document 6 Filed 12/23/20 Page 3 of 7




         EXHIBIT A
                        Case 1:20-mc-00291-SHS Document 6 Filed 12/23/20 Page 4 of 7
 AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action


                                          UNITED STATES DISTRICT COURT
                                                                        for the
                                                             Southern District of New York

In re Application of                                                         )
DIAMOND FAMILY FOUNDATION,                                                   )    Civil Action No.20-mc-00291
                                                                             )
For an Order to Conduct Discovery for                                        )
Use in Foreign Proceedings                                                   )

                              SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To:       The Clearing House Payments Company L.L.C.
          1114 Avenue of the Americas, 17th Floor
          New York, NY 10036

         ✓ Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors, or
managing agents, or designate other persons who consent to testify on your behalf about the following matters, or those set
forth in an attachment: See Exhibit A.

  Place:     Kellner, Herlihy, Getty & Friedman, LLP                                     Date and Time:
             470 Park Avenue South, 7th Floor                                     TBD
             New York, NY 10016

           The deposition will be recorded by this method: Court Reporter

        ✓ Production: You, or your representatives, must also bring with you to the deposition the following
documents, electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
material: See Exhibit A.

        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

Date:
                                    CLERK OF COURT
                                                                                    OR

                                            Signature of Clerk or Deputy Clerk                       Attorney’s signature

 The name, address, e-mail address, and telephone number of the attorney representing Diamond Family Foundation, who
 issues or requests this subpoena, are: Thomas Vandenabeele, Esq., Kellner, Herlihy, Getty & Friedman, LLP, 470
 Park Avenue South, 7th Floor, New York, NY 10016, (212) 889-2821, tv@khgflaw.com



                                Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things, a notice
 and a copy of the subpoena must be served on each party in this case before it is served on the person to whom it is
 directed. Fed. R. Civ. P. 45(a)(4).
                       Case 1:20-mc-00291-SHS Document 6 Filed 12/23/20 Page 5 of 7
AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No.

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          ’ I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          ’ I returned the subpoena unexecuted because:
                                                                                                                          .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
           $                                       .

My fees are $                                      for travel and $                      for services, for a total of $   .



          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address


Additional information regarding attempted service, etc.:
                        Case 1:20-mc-00291-SHS Document 6 Filed 12/23/20 Page 6 of 7

AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                            (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
  (2) Command to Produce Materials or Permit Inspection.                              (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
      (i) At any time, on notice to the commanded person, the serving party             (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
      (ii) These acts may be required only as directed in the order, and the       privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                                     For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
         Case 1:20-mc-00291-SHS Document 6 Filed 12/23/20 Page 7 of 7




                                         EXHIBIT A

                                      INSTRUCTIONS

        1.      Each person or entity listed in Table A shall be deemed to include any name of
similar variation, including the names in the “also known as” column. Accordingly, a request for
Documents involving a person or entity listed in Table A shall also encompass any person or
entity similarly named or included in the “also known as” column.

        2.     The relevant time period applicable to this Subpoena is December 23, 2015, to the
date of Your response to this Subpoena.

                                     DOCUMENT REQUESTS

              a.     Between December 23, 2015 and the date of Your response to this
       Subpoena, an electronic copy of all wire transfers processed through Clearing House
       Interbank Payments System (“CHIPS”) in which the following search terms appear in the
       wire/payment message. This request is limited to transactions reflecting accounts in
       Switzerland for any of the entities and individuals listed below on Table A.

                                       TABLE A
               Entities                                   Also Known As
Pancheron Global Limited                    Pancheron Global
                                            Pancheron Global Ltd

Rough Family Foundation


Rajesh Mehta                                 Rajesh Kishor Mehta
                                             Rajesh K. Mehta
